Order of December 7, 1951, reversed, on the law and the facts, without costs, and petition dismissed, without costs. The petitioner converted the subject building into a multiple dwelling by adding a third apartment. The fact that she did so without compliance with pertinent statutory provisions and thereby rendered herself subject to prosecution, and the fact that the New York City Department of Housing and Buildings had given her notice of the violation and had ordered her to restore the premises to its lawful occupancy, do not mean that the building has remained a two-family house, despite the physical conversion. *941Accordingly, petitioner was not entitled to a certificate in the absence of establishing an immediate and compelling necessity. (State Residential Rent Law, § 5, subd. 2, par. [a], as amd. by L. 1951, eh. 443.) The determination by the Administrator that the petitioner had not established such necessity has support in the record and the court may not substitute its judgment for that of the Administrator. Nolan, P. J., Carswell, Johnston, Wenzel and MaeCrate, JJ., concur. [See post, p. 1023.]